Lundberg Stratton, J.,
dissenting.
{¶ 23} I respectfully dissent because I believe that the circumstances of this case warrant only a two-year suspension. The respondent practiced law for almost 30 years with no disciplinary proceedings. He submitted 12 letters in support of his good character and personal and professional reputation. He admitted that his conduct was wrong. He repaid the money he had taken and cooperated throughout the disciplinary proceedings. In addition, he has moved outside of Ohio and no longer practices law. The Disciplinary Counsel even stipulated that the appropriate sanction in this case was a two-year actual suspension.
{¶ 24} The majority relies on Cincinnati Bar Assn. v. Rothermel, 104 Ohio St.3d 413, 2004-Ohio-6559, 819 N.E.2d 1099, and Disciplinary Counsel v. Nagorny, 105 Ohio St.3d 97, 2004-Ohio-6899, 822 N.E.2d 1233, in support of an indefinite suspension because they involved similar circumstances of “borrowing” *365money from elderly clients. We decided to indefinitely suspend those respondents rather than disbar. But as the majority points out, both Rothermel and Nagorny had also violated DR 1-102(A)(4), which prohibits conduct involving dishonesty, fraud, deceit, or misrepresentation. Here, there was no such violation. In addition, at no time was disbarment even recommended in this case. Therefore, I do not agree that Rothermel or Nagorny supports the sanction in this case.
Jonathan E. Coughlan, Disciplinary Counsel, Lori J. Brown, First Assistant Disciplinary Counsel, and Carol A. Costa, Assistant Disciplinary Counsel, for relator.
Arnold, Caruso, Green, & Belazis, Ltd., and James D. Caruso, for respondent.
{¶ 25} Because I agree with the stipulated sanction of a two-year suspension, I respectfully dissent.